          Case 2:20-cv-03326-AB Document 59 Filed 04/15/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA


                                               No. 2:20-cv-03326-AB
 IN RE: WIRECARD AG SECURITIES
 LITIGATION                                    CLASS ACTION




 THIS DOCUMENT RELATES TO:
 ALL CASES


                                          ORDER

       AND NOW, this 15th day of April, 2021, it is ORDERED that Lead Plaintiff’s Motion

to Extend the Time for Service (ECF No. 58) is GRANTED. On or before August 19, 2021,

Lead Plaintiff must serve Defendants Wirecard AG, Markus Braun, Jan Marsalek, Burkhard Ley,

Alexander von Knoop, Susanne Steidl, Wulf Matthias, and Ernst & Young GmbH

Wirtschaftspruefungsgesellschaft, pursuant to The Hague Convention on the Service Abroad of

Judicial and Extrajudicial Documents in Civil and Commercial Matters, Nov. 15, 1965, 20 U.S.T

361, 68 U.N.T.S. 163. Extensions may be granted for good cause.


                                                  _s/ANITA B. BRODY, J.
                                                  ANITA B. BRODY, J.



COPIES VIA ECF
